Judgment, Supreme Court, Bronx County (Ivan Warner, J., at plea and sentence; Ira Globerman, J., at hearing on motion to withdraw plea), rendered September 28, 1988, convicting defendant of manslaughter in the first degree, and sentencing him to an indeterminate term of imprisonment of 8 Vs to 25 years, unanimously affirmed.
Defendant’s appeal was held in abeyance and remanded for a hearing so that a record might be developed to address *160defendant’s claim that his guilty plea was coerced (171 AD2d 413). That record now shows that defendant’s plea represents a voluntary and intelligent choice among the alternative courses of action that were open to defendant (People v Harris, 61 NY2d 9, 19). Accordingly, the hearing court did not abuse its sound discretion in denying defendant’s motion to vacate the plea (People v Frederick, 45 NY2d 520). Concur—Carro, J. P., Ellerin, Ross, Asch and Kassal, JJ.